         Case 1:20-cv-00176-TMR Document 13               Filed 04/22/21    Page 1 of 1



                  UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: TIMOTHY M. REIF, JUDGE
_________________________________________
                                          :
GOPRO, INC.                               :
                                          :
                        Plaintiff,        : Court Nos. 20-00085, 20-00095
                                          : and 20-00176, 21-00058
                  v.                      :
                                          :
UNITED STATES,                            :
                                          :
                        Defendant.        :
_________________________________________ :


                                             ORDER

        Upon consideration of plaintiff’s consent motion to designate Court No. 20-00176 as a

 test case pursuant to U.S. Court of International Trade Rule 83(f), and to suspend Case Nos. 20-

 00085, 20-00095 and 21-00058 pursuant to Rule 83(i), it is:

        ORDERED that Court No. 20-00176 is designated a test case, and

        ORDERED that Court Nos. 20-00085, 20-00095 and 21-00058 involve the

        same significant question of law with the above captioned case, and shall be

        placed by the Clerk of the Court on the Suspension Calendar in accordance

        with Rule 83 pending final determination of case 20-00176 granted test case

        designation.

                                                               SO ORDERED


                                                           /s/ Timothy M. Reif
                                                                    Judge

 Dated: New York, New York
         April 22, 2021
